                 IN THE UNITED STATES DISTRICT COURT Et>it                 ^
                     THE SOUTHERN DISTRICT OF GEORGIA                    Ai i Ul V.
                            SAVANNAH DIVISION         2020             |2 PM 2:26

 MAYNARD SANDERS,
                                                           r
                                                           .\Fn\<              _
                                                                 SO.Dl^. 6F§A.     -
      Plaintiff,

 V.                                               CASE NOS. CV419-051
                                                             CR417-011
 UNITED STATES OF AMERICA,


      Defendant.




                                     ORDER



      Before   the   Court      is    the   Magistrate    Judge's       Report     and

Recommendation (Doc. 4), to which no objections have been filed.^ After

careful   consideration   and    review     of   the   record,   the     report    and

recommendation (Doc. 4) is ADOPTED as the Court's opinion in this case.

Accordingly, the Government's Motion to Dismiss (Doc. 3) is GRANTED. As

a result. Plaintiff's Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28     U.S.C. § 2255 (Doc. 1) is DISMISSED. In addition.

Plaintiff is not entitled to a Certificate of Appealability, rendering

moot any request to proceed in forma pauperis on appeal. The Clerk is

DIRECTED to close this case.


       so ORDERED this               day of March 2020.




                                      WILLIAM T. MOORE,
                                       UNITED STATES DISTRICT COURT
                                      SOUTHERN   DISTRICT OF GEORGIA



  ^ Unless otherwise stated, all citations are to Plaintiff's civil
  docket on this Court's electronic filing system, CV419-051.
